In the

      United States Court of Appeals
                      For the Seventh Circuit
                           ____________________  
No.  14-­‐‑2539  
OSCAR  C.  THOMAS,  
                                                             Petitioner-­‐‑Appellant,  
                                           v.  

MARC  CLEMENTS,  
                                                            Respondent-­‐‑Appellee.  
                           ____________________  

           Appeal  from  the  United  States  District  Court  for  the  
                             Eastern  District  of  Wisconsin.  
       No.  12-­‐‑cv-­‐‑1024  —  William  E.  Callahan,  Jr.,  Magistrate  Judge.  
                           ____________________  

                          DECIDED  AUGUST  7,  2015  
                          ____________________  

    Before  FLAUM,  WILLIAMS,  and  TINDER,  Circuit  Judges.  
   PER   CURIAM.   The   panel   has   voted   unanimously   to   deny  
appellee’s  petition  for  rehearing,  and  no  judge  in  active  ser-­‐‑
vice   has   called   for   a   vote   on   the   petition   for   rehearing   en  
banc,  which  also  is  denied.  
   EASTERBROOK,   Circuit   Judge,   concurring   in   the   denial   of  
rehearing   en   banc.   The   panel   held   that,   if   two   state   courts  
consider   a   subject,   with   Court   A   denying   relief   on   one  
ground   and   Court   B   on   a   different   ground,   then   a   federal  
2                                                                  No.  14-­‐‑2539  

court   must   ignore   the   first   decision   and   consider   only   the  
second   for   the   purpose   of   28   U.S.C.   §2254(d).   See   789   F.3d  
760  (7th  Cir.  2015).  Section  2254(d)  provides  that  “[a]n  appli-­‐‑
cation   for   a   writ   of   habeas   corpus   on   behalf   of   a   person   in  
custody   pursuant   to   the   judgment   of   a   State   court   shall   not  
be  granted  with  respect  to  any  claim  that  was  adjudicated  on  
the  merits  in  State  court  proceedings  unless  the  adjudication  
of   the   claim”   contradicted   the   Supreme   Court,   applied   that  
Court’s  decisions  unreasonably,  or  determined  the  facts  un-­‐‑
reasonably.   If   Court   A’s   decision   must   be   ignored,   then  
whatever  topic  it  resolved  has  not  been  “adjudicated  on  the  
merits”  and  §2254(d)  drops  out.  
    Whether   the   first   in   a   sequence   of   state-­‐‑court   decisions  
should   be   ignored   has   divided   the   courts   of   appeals.   Com-­‐‑
pare  Barton  v.  Warden,  Southern  Ohio  Correctional  Facility,  786  
F.3d  450,  463  (6th  Cir.  2015),  and  Barker  v.  Fleming,  423  F.3d  
1085,  1093  (9th  Cir.  2005)  (both  limiting  §2254(d)  to  the  final  
state-­‐‑court   decision   that   included   at   least   one   reason),   with  
Collins  v.  Secretary,  742  F.3d  528,  546  n.12  (3d  Cir.  2014),  Lo-­‐‑
den   v.   McCarty,   778   F.3d   484,   495   (5th   Cir.   2015),   and   Ham-­‐‑
mond  v.  Hall,  586  F.3d  1289,  1332  (11th  Cir.  2009)  (considering  
the  explanations  given  by  all  state  judges).  
    The   panel   thought   that   Ylst   v.   Nunnemaker,   501   U.S.   797  
(1991),  supports  ignoring  reasons  that  precede  the  final  state  
decision.  That  is  not  so  clear  to  me.  Nunnemaker  deals  with  a  
situation   in   which   Court   A   says   something   and   Court   B   is  
silent   (say,   when   it   denies   a   petition   for   discretionary   re-­‐‑
view).   When   this   sequence   occurs,   Nunnemaker   holds,   the  
federal  court  should  treat  the  reason  given  by  Court  A  as  the  
state’s  rationale.  See  also  Hittson  v.  Chatman,  135  S.  Ct.  2126  
(2015)   (Ginsburg,   J.,   concurring   in   the   denial   of   certiorari).  
No.  14-­‐‑2539                                                                 3  

The   Court   adopted   this   look-­‐‑past-­‐‑silence   approach   to   pro-­‐‑
vide   proper   respect   to   the   state’s   effective   adjudications.  
When  two  state  courts  give  different  reasons,  and  the  second  
(a  court  of  appeals  or  state  supreme  court)  does  not  disagree  
with   the   first   (a   trial   court   or   intermediate   appellate   court),  
there  is  little  reason  to  treat  the  first  as  having  been  obliterat-­‐‑
ed.  Respect  for  the  state  judiciary  requires  considering  both.  
   Still,  there  is  little  point  in  granting  rehearing  en  banc  to  
move  this  circuit  from  one  side  of  a  conflict  to  another.  The  
subject  belongs  on  the  Supreme  Court’s  plate.  
     Rehearing  en  banc  is  especially  inappropriate  because  the  
answer   may   not   matter.   I   have   been   generic,   talking   about  
“grounds”  in  general,  resolved  by  “Court  A”  and  “Court  B.”  
But   most   disputes   of   this   kind   arise   from   a   single   asserted  
problem:   ineffective   assistance   of   counsel.   Under   Strickland  
v.   Washington,   466   U.S.   668   (1984),   ineffective   assistance   has  
two   components:   deficient   performance   and   prejudice.  
Courts  can  reject  an  ineffective-­‐‑assistance  claim  by  deciding  
either   of   these   components   adversely   to   the   petitioner.   Re-­‐‑
solving   an   ineffective-­‐‑assistance   claim   on   one   of   these  
grounds   makes   for   a   shorter   opinion   and   also   avoids   what  
many  judges  consider  to  be  dicta  (others  would  call  it  an  al-­‐‑
ternative  holding).  
    Consider  what  happened  in  this  case.  After  Oscar  Thom-­‐‑
as  petitioned  for  collateral  relief,  the  state’s  court  of  first  in-­‐‑
stance   held   a   hearing   and   concluded   that   counsel’s   perfor-­‐‑
mance   satisfied   the   Sixth   Amendment.   Wisconsin’s   court   of  
appeals  did  not  disagree  with  that  assessment  but  thought  it  
unnecessary  to  address  the  performance  component.  It  held  
that,   even   if   counsel’s   performance   fell   short,   Thomas   did  
not  suffer  prejudice.  Our  panel  thought  that  the  court  of  ap-­‐‑
4                                                                No.  14-­‐‑2539  

peals  had  contradicted  the  Supreme  Court  by  misstating  the  
standard  for  prejudice—it  asked  whether  better  performance  
would   have   led   to   a   different   result,   while   Strickland   poses  
the  question  whether  there  was  a  reasonable  probability  of  a  
different  result.  The  panel  then  put  everything  the  state  judi-­‐‑
ciary   had   said   to   one   side   and   made   an   independent   deci-­‐‑
sion   on   every   issue.   Nothing   any   state   judge   did   mattered  
because   the   initial   decision   (about   performance)   didn’t  
count,  and  the  appellate  decision  (about  prejudice)  articulat-­‐‑
ed  the  wrong  legal  standard.  On  the  merits,  the  panel  found  
both   deficient   performance   and   prejudice—though   it   con-­‐‑
ceded  that  the  case  might  well  have  come  out  the  other  way  
had   §2254(d)   been   applied   to   either   component   of   the   inef-­‐‑
fective-­‐‑assistance  analysis.  
    Two  legal  rules  underlie  this  approach.  One  is  the  propo-­‐‑
sition   that   the   opinion   of   every   state   court   except   the   last  
must   be   ignored.   The   other   is   the   proposition   that   perfor-­‐‑
mance  and  prejudice,  the  two  components  of  an  ineffective-­‐‑
assistance   claim   under   Strickland,   are   separate   “claims”   for  
the  purpose  of  §2254(d).  The  panel  discussed  the  first  of  the-­‐‑
se  but  not  the  second,  and  it  is  on  the  second  that  I  want  to  
concentrate.  
    Why  should  two  components  of  ineffective  assistance  be  
separate  “claims”  for  the  purpose  of  §2254(d)?  They  are  dis-­‐‑
tinct   issues,   certainly,   but   why   distinct   claims?   Unless   every  
“issue”  is  a  “claim”  for  the  purpose  of  §2254(d),  it  should  be  
enough   that   the   state   court   adjudicated   the   ineffective-­‐‑
assistance  contention.  That  it  avoided  alternative  grounds  of  
decision   does   not   mean   that   it   failed   to   adjudicate   the  
“claim”;  addressing  either  the  performance  or  the  prejudice  
component  resolves  the  claim,  and  enough  is  enough.  
No.  14-­‐‑2539                                                                       5  

     Harrington   v.   Richter,   562   U.S.   86,   97–100   (2011),   holds  
that   §2254(d)   applies   even   when   a   state   court   gives   no   rea-­‐‑
son;  §2254(d)  is  activated  by  a  decision  on  the  merits,  not  by  
the  length  (or  even  the  existence)  of  an  opinion.  Doesn’t  this  
imply   that,   when   a   state   court   gives   one   sufficient   reason  
and   stops,   the   claim   has   been   fully   adjudicated?   We   know  
from   Davis   v.   Ayala,   135   S.   Ct.   2187   (2015),   that,   if   a   state  
court  rejects  a  claim  on  harmless-­‐‑error  grounds,  that’s  a  rul-­‐‑
ing  “on  the  merits”  for  the  purpose  of  §2254(d).  Doesn’t  this  
imply   that   a   decision   on   Strickland’s   prejudice   component  
resolves  the  whole  ineffective-­‐‑assistance  claim  on  the  merits  
for  the  purpose  of  §2254(d)?  
      A   series   of   decisions   in   this   circuit   since   §2254(d)’s   en-­‐‑
actment   in   1996   equates   “claim”   with   “issue.”   The   most  
thorough  of  these  is  Woolley  v.  Rednour,  702  F.3d  411  (7th  Cir.  
2012).   See   also,   e.g.,   Toliver   v.   Pollard,   688   F.3d   853   (7th   Cir.  
2012);  Sussman  v.  Jenkins,  642  F.3d  532  (7th  Cir.  2011)  (Ripple,  
J.,  in  chambers).  These  decisions  collect  earlier  opinions,  but  
none   explains   why   “claim”   means   “issue.”   Elsewhere   we  
have   treated   all   aspects   of   ineffective   assistance   as   a   single  
“claim”   for   the   purpose   of   28   U.S.C.   §2244(b),   which   ad-­‐‑
dresses   successive   litigation.   See   Duarte   v.   United   States,   81  
F.3d  75  (7th  Cir.  1996).  Why  should  “claim”  have  one  mean-­‐‑
ing  in  §2244  and  a  different  meaning  in  §2254?  
    Before   2011,   when   the   Supreme   Court   decided   Richter,  
panels  in  this  circuit  tacitly  equated  “issue”  with  “claim”  by  
asserting  that  §2254(d)  requires  a  federal  court  to  “defer  to”  
the   reasoning   of   the   state   judiciary—and,   when   there   is   no  
reasoning   on   a   particular   topic,   there’s   nothing   to   defer   to.  
But  §2254(d)  does  not  mention  deference.  It  does  not  treat  a  
state   court   as   if   it   were   a   federal   administrative   agency,  
6                                                                     No.  14-­‐‑2539  

whose  decision  were  being  reviewed  under  the  APA  subject  
to  the  Chenery  doctrine,  which  limits  the  judiciary  to  evaluat-­‐‑
ing  the  agency’s  stated  reasons.  Section  2254(d)  says  that,  if  a  
state  court  has  resolved  a  “claim”  on  the  merits,  the  prison-­‐‑
er’s   petition   must   be   denied   unless   an   exception   has   been  
established.  That  a  state  court  thinks  one  reason  enough,  and  
omits  what  on  its  understanding  would  be  either  dictum  or  
an   alternative   holding,   does   not   authorize   the   federal   court  
to   substitute   its   judgment   for   the   state   judiciary’s   (which   is  
what  “de  novo  review”  means).  
    Richter  pulled  the  rug  out  from  under  our  pre-­‐‑2011  cases  
by  holding  that  §2254(d)  applies  even  if  the  state  court  was  
silent.   According   to   Woolley,   however,   although   Richter   re-­‐‑
jects   this   court’s   original   rationale,   it   does   not   require   a  
change  in  result.  That’s  because,  in  Wiggins  v.  Smith,  539  U.S.  
510,  534  (2003),  the  Supreme  Court  itself  made  a  de  novo  de-­‐‑
cision   on   an   issue   that   the   state   court   did   not   address,   alt-­‐‑
hough  the  state  court  did  resolve  the  “claim”  on  the  merits.  
See   also   Rompilla   v.   Beard,   545   U.S.   374,   390   (2005);   Porter   v.  
McCollum,  558  U.S.  30,  39  (2009).  
     Wiggins,   Rompilla,   and   Porter   all   say   that   the   application  
of  §2254(d)  depends  on  which  issues  a  state  court  discusses.  
Porter,   the   most   recent   of   this   line,   states   flatly   (558   U.S.   at  
39):  “Because  the  state  court  did  not  decide  whether  Porter’s  
counsel   was   deficient,   we   review   this   element   of   Porter’s  
Strickland   claim   de   novo.   Rompilla   v.   Beard,   545   U.S.   374,   390  
(2005).”   But   it   is   not   sound   to   treat   as   a   holding   everything  
the  Supreme  Court  ever  said  on  the  way  to  any  decision.  The  
Court   resolves   the   questions   on   which   certiorari   was   grant-­‐‑
ed.   None   of   the   petitions   in   Wiggins,   Rompilla,   and   Porter  
presented   the   question   whether   “issue”   is   the   same   as  
No.  14-­‐‑2539                                                                  7  

“claim”   under   §2254(d).   None   of   the   briefs   in   any   of   these  
cases   devotes   an   argument   to   that   subject.   The   Supreme  
Court   did   not   address   that   topic   in   any   of   its   opinions   or  
even  recognize  that  “issue”  and  “claim”  might  differ;  it  has  
never   explained   why   each   component   of   Strickland   is   a  
“claim”  for  the  purpose  of  §2254(d).  
     We   have   the   judicial   equivalent   of   a   rumor   chain.   The  
first   decision   in   a   sequence   (Wiggins)   makes   an   unreasoned  
assertion  on  which  no  one  had  focused—perhaps  because  in  
2003,   when   Wiggins   was   decided,   many   lawyers   thought  
about  §2254(d)  in  terms  of  deference  to  the  state  court’s  rea-­‐‑
sons   and   found   it   natural   to   say   that   §2254(d)   is   limited   to  
issues  expressly  discussed.  Later  cases,  such  as  Rompilla  and  
Porter,   repeat   an   assertion   from   Wiggins   that   was   not   im-­‐‑
portant   to   the   questions   those   petitions   raised.   Because   the  
parties   have   not   questioned   the   first   link   of   the   chain,   the  
Justices   don’t   question   it   either.   A   later   decision   (Richter)  
then   jettisons   the   assumption   behind   the   first   link   in   the  
chain,  showing  that  “claim”  in  §2254(d)  is  not  a  synonym  for  
the   state   court’s   rationale.   But   no   one   notices   that   the   most  
recent   decision   affects   the   earlier   assumption,   and   further  
litigation   gets   diverted.   The   diversion   in   this   proceeding   is  
that  the  parties  have  concentrated  on  the  question  whether  a  
federal  court  should  look  through  the  opinion  of  Court  B  to  
the  reasons  on  a  different  issue  given  by  Court  A.  
     Instead   of   tackling   that   fallout   from   Wiggins,   the   Su-­‐‑
preme   Court   ought   to   revisit   the   unreasoned   statement   in  
Wiggins  that  has  made  the  subject  important.  The  Justices  do  
not  think  of  drive-­‐‑by  statements  (that  is,  things  said  without  
the  benefit  of  briefs  or  reasoning)  as  “holdings”  that  need  to  
be   followed   or   overruled.   When   the   subject   is   finally   pre-­‐‑
8                                                                    No.  14-­‐‑2539  

sented   for   consideration,   it   can   be   resolved   on   the   merits  
without   pretending   that   stare   decisis   controls   the   outcome.  
This   is   so   when   the   topic   is   subject-­‐‑matter   jurisdiction.   See,  
e.g.,   Reed   Elsevier,   Inc.   v.   Muchnick,   559   U.S.   154,   161   (2010);  
Steel   Co.   v.   Citizens   for   a   Better   Environment,   523   U.S.   83,   91  
(1998).  When  the  subject  is  non-­‐‑jurisdictional,  the  non-­‐‑effect  
of  an  unreasoned  declaration  is  even  clearer.  
     The   federal   judiciary   should   apply   §2254(d)   as   written  
and  ask  whether  the  state  judiciary  has  decided  a  “claim”  on  
the  merits,  rather  than  whether  the  last  state  court  has  writ-­‐‑
ten  an  opinion  about  a  particular  issue  relevant  to  that  claim.  
But   the   contrary   view   is   entrenched   in   this   circuit’s   prece-­‐‑
dent,   and   it   has   the   support   of   declarations   (if   unreasoned  
ones)   by   the   Supreme   Court   and   several   other   circuits.   See,  
e.g.,  Rayner  v.  Mills,  685  F.3d  631,  637  (6th  Cir.  2012).  Rehear-­‐‑
ing  this  case  en  banc  would  not  avoid  the  need  for  the  Justic-­‐‑
es  to  consider  this  topic.  That  is  why  I  have  not  called  for  a  
vote  on  the  petition  for  rehearing  en  banc.